NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-2710
                                       ___________

                                 DOMENIC TRICOME,
                                             Appellant

                                             v.

                           EBAY, INC.; BARACK OBAMA
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:15-cv-05614)
                      District Judge: Honorable Gene E. K. Pratter
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  March 22, 2017
             Before: SHWARTZ, COWEN and FUENTES, Circuit Judges

                             (Opinion filed: March 23, 2017)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Domenic Tricome appeals from a District Court order dismissing his complaint for

lack of prosecution. We will affirm.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              I.

       On October 7, 2015, Domenic Tricome filed a complaint in the Eastern District of

Pennsylvania alleging antitrust and contract claims. The District Court directed the Clerk

of that court to place the matter in suspense, pending Tricome’s submission of a complete

copy of the complaint, noting that several pages were missing. After Tricome failed to

file a complete complaint, the District Court again ordered Tricome to file a complete

copy of his complaint and warned that if he failed to comply, his complaint would be

subject to dismissal for failure to prosecute. Tricome failed to comply with this order and

the District Court dismissed Tricome’s complaint without prejudice for failure to

prosecute. Tricome appeals.

                                              II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Although an order dismissing

a complaint without prejudice typically is not final under § 1291, this Court has

jurisdiction where the defect in the complaint cannot be cured. See Borelli v. City of

Reading, 532 F.2d 950, 951-52 (3d Cir. 1976) (per curiam). A dismissal without

prejudice is final for purposes of § 1291 if the statute of limitations had expired by the

time of the court’s order. Fassett v. Delta Kappa Epsilon, 807 F.2d 1150, 1156 (3d Cir.

1986). Although it is difficult to discern Tricome’s exact claims, it appears that a four

year statute of limitations applied. See 42 Pa. Cons. Stat. § 5525 (setting out a four year

statute of limitations for contract actions in Pennsylvania); see 15 U.S.C. § 15b

(providing a four year statute of limitations for antitrust damage actions). In his



                                              2
complaint, Tricome alleged that his claims arose on May 7, 2007.1 Accordingly,

Tricome’s claims are effectively barred as the statute of limitations had run at the time of

the District Court’s dismissal. Accordingly, we are satisfied that the District Court’s

order is final within the meaning of § 1291.

                                             III.

       A district court has the authority to dismiss a suit sua sponte for failure to

prosecute by virtue of its inherent powers and under Federal Rule of Civil Procedure

41(b). See Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962); Donnelly v. Johns-

Manville Sales Corp., 677 F.2d 339, 340-41 (3d Cir. 1982) (holding that a district court

may sua sponte dismiss for failure to prosecute or failure to comply with court orders).

We review a District Court’s dismissal of a plaintiff’s claim pursuant to Rule 41(b) for an

abuse of discretion. Doe v. Megless, 654 F.3d 404, 411 (3d Cir. 2011). Ordinarily a

district court is required to consider and balance six factors enumerated in Poulis v. State

Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir. 1984), when deciding, sua sponte, to

use dismissal as a sanction. Id. When a litigant’s conduct makes adjudication of the case

impossible, however, such balancing under Poulis is unnecessary. See Guyer v. Beard,

907 F.2d 1424, 1429-30 (3d Cir. 1990) (holding that dismissal of a habeas petition was

proper where the petitioner’s behavior was “contumacious” and “made adjudication of

the case impossible.”); see also Spain v. Gallegos, 26 F.3d 439, 454-55 (3d Cir. 1994)


1
 Tricome’s complaint also stated that the Supreme Court of the United States denied his
petition for certiorari on October 7, 2013. There is no basis to believe that Tricome’s
antitrust and contract claims arose on the date the Supreme Court denied a petition for
certiorari.
                                               3
(finding sua sponte dismissal appropriate where the plaintiff willfully refused to

prosecute her case). Tricome’s complaint provided no basis for an opposing party to

respond, as it referred to “page 6” of the complaint for a detailing of the claim, but “page

6” was not filed as part of the complaint. The complaint as filed failed to present any

clear articulation of actionable conduct by the defendants, injuries sustained by Tricome,

or relief requested. Tricome failed to correct the defect in his complaint that was pointed

out in two explicit orders of the District Court, and he clearly was advised that he faced

dismissal of his complaint if he failed to submit a complete copy it. Tricome’s failure to

file a complete complaint in the nearly seven months provided by the District Court made

adjudication of his case impossible. See Guyer, 907 F.2d 1430. Under the

circumstances, the District Court did not abuse its discretion in dismissing Tricome’s

complaint.

                                            IV.

       For the foregoing reasons, we will affirm the order of the District Court.




                                             4